Citation Nr: 0718928	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  02-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to an increased rating for service-connected 
degenerative arthritis of L4-5, currently evaluated as 40 
percent disabling.

2.	Entitlement to service connection for arthritis of the 
dorsal spine, secondary to service-connected degenerative 
arthritis of L4-5.

3.	Entitlement to service connection for arthritis of the 
cervical spine, secondary to service-connected degenerative 
arthritis of L4-5.


REPRESENTATION

Appellant represented by:	Sean A Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) 
following a joint motion for remand filed by the parties (the 
veteran and VA) and order granting the motion issued in 
October 2006 by the United States Court of Appeals for 
Veterans Claims (Court) following a February 2006 Board 
decision.  This matter was also remanded in February 2005 
upon vacation of a June 2004 Board decision in February 2005.  
This matter was originally on appeal from a September 2001 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on the Court's October 2006 Order, the Board must 
remand this case for additional development.  According to 
the joint motion for remand that was the basis for the 
Court's Order, the RO has not assisted the veteran in 
obtaining private medical records or sent proper notice to 
the appellant that complies adequately with certain 
provisions of the law governing VA's duty to notify 
claimants.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2006).  VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the appellant 
with an appropriate VCAA notice, VA's 
duties thereunder, and the delegation of 
responsibility between VA and the 
appellant in procuring the evidence 
relevant to his claim, including which 
portion of the information and evidence is 
to be provided by the appellant and which 
portion VA will attempt to obtain on 
behalf of the appellant as required by 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2006).  The 
VCAA notice should request that the 
claimant provide any evidence in the 
claimant's possession that pertains to the 
claim in accordance with Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  
The appellant should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.

2.	The RO should obtain all VA medical 
records not of record.  

3.	The RO should request that the claimant 
identify all private medical evidence not 
yet associated with the claims file.  The 
RO should also request that the veteran 
provide all private medical evidence in 
the claimant's possession.  If the veteran 
does not possess these records, he should 
be asked to provide enough information 
about them so that the RO can make 
reasonable attempts to obtain them on his 
behalf.  The RO should ensure that the 
request is sent to the veteran's last 
address of record.  The RO should attempt 
to obtain all private medical records not 
associated with the claims file; 
specifically including the records from 
R.J.B., A.N.P. and L.J.Z. as testified to 
by the veteran in the June 2002 hearing.  
If no records are available, a specific 
note of that fact should be contained in 
the record.  (See attorney's letter of 
February 21, 2007.)

4.	After obtaining the veteran's VA and 
private medical records, the veteran 
should be scheduled for a VA examination 
with the appropriate medical specialist to 
determine the severity of the veteran's 
lumbar spine disability, as well as the 
etiology of the veteran's other back 
disabilities, including the cervical and 
dorsal spine.  The claims file must be 
made available to and reviewed by the 
specialist in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The specialist 
should state whether the veteran's dorsal 
and cervical disabilities are more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), causally or 
etiologically related to or aggravated by 
service, the veteran's lumbar spine 
disability, or any other service-connected 
disability.

5.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The purpose of this remand is to ensure that the evidentiary 
record is complete to the extent possible, to ensure that due 
process considerations are met, and to fulfill the mandates 
of the Court.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



